NUMBER 13-17-00577-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


LONNELL RENE ROY,                                                       Appellant,

                                         v.

THE STATE OF TEXAS,                                                     Appellee.


                  On appeal from the 377th District Court
                        of Victoria County, Texas.


                        MEMORANDUM OPINION

           Before Justices Contreras, Longoria, and Hinojosa
              Memorandum Opinion by Justice Contreras

      Appellant Lonnell Rene Roy pleaded guilty to and was convicted of tampering with

physical evidence, a third-degree felony. See TEX. PENAL CODE ANN. § 37.09 (West,

Westlaw through 2017 1st C.S.). The trial court assessed punishment at five years’

incarceration but suspended the sentence and placed appellant on community
supervision for five years. The State later filed a motion to revoke appellant’s community

supervision. The trial court found three of the six alleged violations to be true, revoked

appellant’s community supervision, and sentenced him to five years in the in the

Institutional Division of the Texas Department of Criminal Justice. Appellant appealed,

and his court-appointed appellate counsel has filed an Anders brief stating there are no

arguable grounds for appeal. See Anders v. California, 386 U.S. 738, 744 (1967). We

affirm.

                                     I.     ANDERS BRIEF

          Appellant’s appellate counsel has filed a motion to withdraw and a brief in support

thereof in which he states that he has diligently reviewed the entire record and has found

no non-frivolous grounds for appeal. See id.; High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. [Panel Op.] 1978). Counsel’s brief meets the requirements of Anders as it

presents a thorough, professional evaluation of the record showing why there are no

arguable grounds for advancing an appeal. See In re Schulman, 252 S.W.3d 403, 407

n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“In Texas, an Anders brief need not

specifically advance ‘arguable’ points of error if counsel finds none, but it must provide

record references to the facts and procedural history and set out pertinent legal

authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991)

(en banc).

          In compliance with High v. State, 573 S.W.2d at 813, and Kelly v. State, 436
S.W.3d 313, 319–20 (Tex. Crim. App. 2014), counsel carefully discussed why, under

controlling authority, there is no reversible error in the trial court’s judgments. Appellant’s



                                               2
counsel has also informed this Court that he has: (1) notified appellant that he has filed

an Anders brief and a motion to withdraw; (2) provided appellant with copies of both

filings; (3) informed appellant of his rights to file a pro se response,1 to review the record

preparatory to filing that response, and to seek discretionary review in the Texas Court of

Criminal Appeals if this Court finds that the appeal is frivolous; and (4) provided appellant

with a form motion for pro se access to the appellate record with instructions to file the

motion in this Court. See Anders, 386, U.S. at 744; Kelly, 436 S.W.3d at 319–20; see

also In re Schulman, 252 S.W.3d at 609 n.23. More than adequate time has passed, and

appellant has not filed a pro se response.

                                    II.     INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the record and counsel’s brief, and we have found no

reversible error. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005)

(“Due to the nature of Anders briefs, by indicating in the opinion that it considered the

issues raised in the briefs and reviewed the record for reversible error but found none,

the court of appeals met the requirement of Texas Rule of Appellant Procedure 47.1.”);

Stafford, 813 S.W.2d at 509.

                                   III.     MOTION TO WITHDRAW

        In accordance with Anders, appellant’s counsel has asked this Court for

permission to withdraw. See Anders, 386 U.S. at 744; see also In re Schulman, 252


        1 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with

the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n. 23 (Tex. Crim. App. 2008).
3
S.W.3d at 408 n.17 (citing Jeffrey v. State, 903 S.W.3d 776, 779–80 (Tex. App.—Dallas

1995, no pet.) (“[I]f an attorney believes the appeal is frivolous, he must withdraw from

representing the appellant. To withdraw from representation, the appointed attorney must

file a motion to withdraw accompanied by a brief showing the appellate court that the

appeal is frivolous.”) (citations omitted)). We grant counsel’s motion to withdraw.

        Within five days of the date of this opinion, we order counsel to send a copy of this

opinion and judgment to appellant and to advise him of his right to file any petition for

discretionary review.2 See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at

412 n.35; Ex parte Owens, 206 S.W.3d 670, 67 (Tex. Crim. App. 2006).

                                           IV.      CONCLUSION

        We affirm the trial court’s judgment.

                                                                             DORI CONTRERAS
                                                                             Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
31st day of August, 2018.




        2  No substitute counsel will be appointed. If appellant seeks further review by the Texas Court of
Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within thirty days from
the date of either this opinion or the last timely motion for rehearing or timely motion for en banc
reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. A petition for discretionary
review must be filed with the clerk of the Court of Criminal Appeals, see id. R. 68.3(a), and must comply
with the requirements of the Texas Rule of Appellate Procedure. See id. R. 68.4.

                                                       4